Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The IDS file 7/20/21 includes a duplicate citation from the IDS filed 11/7/19, the duplicate reference has been crossed off the IDS filed 7/20/21 but is considered based on the first IDS.  No further action is needed by Applicant regarding this issue.
Drawings
The drawings are objected to under 37 CFR 1.84(h)(5) because Figure 3 show(s) modified forms of construction in the same view.  Specifically the drawing is showing multiple species, one with the single layer coating referenced by the solid lines and character 20 and then an alternate multi layer construction indicated by the dashed lines and the dashed lead lines to characters 21 and 22.  A figure should only provide a view of one embodiment.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
“The invention relates to” is an implied phrase that should be avoided.

The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A READ-ONLY OPTICAL DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM.
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821 - 1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on read-only optical disc or as a text file via the Office electronic filing system.)
The specification is missing the proper section headings.
Claim Objections
Claims 1, 7 and 10 are objected to because of the following informalities:  
Claim 1, line 2, “having” should be - -comprising- -to provide a definitive preamble to the claim.
In the last 3 lines of claim 1 Applicant is attempting to set forth the two disclosed alternatives however the phrasing is grammatically awkward and confusing, it is suggested that this be changed to read - -wherein the sliding layer is either sprayed directly onto the axle or is sprayed onto a further layer that is provide on the shaft, the further layer forming an intermediate layer between the shaft and sliding layer, by means of a thermal spray method- -.
Claim 7, line 1, “having” should be - -comprising- -to provide a definitive preamble.
Claim 10, lines 2-3 “further metal layer” should read - -intermediate layer- -as this is the term used in claim 8.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 7 and 8, the phrase "in particular" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  In this case the phrase “in particular” is functioning the same as “for example” or “such as”, see MPEP § 2173.05(d).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by AT 509624 (AT624).
Regarding claim 1, AT624 discloses a wind turbine gearbox (transmission housing, see at least the abstract of the attached translation), in particular a planetary gearbox (see abstract and figure 1), having at least one gear (4) mounted on an axle (8), for which purpose a sliding layer (15) is arranged between the gear (4) and the axle (8), wherein the sliding layer (15) is sprayed [product-by-process limitation, see MPEP 2113] directly onto the axle or, with intermediate arrangement of at least one further layer [an intermediate layer], onto the further layer by means of a thermal spaying method (see attached translation page 5, paragraph beginning with “However” which states bearing/sliding layer can be made by coating the pin [axle 8] directly, in other words the axle has the sliding layer applied to it in the form of a coating, regarding “sprayed” and “thermal spraying method”, these are processes that apply coatings and are product-by-process recitations that do not structurally limit the claim, see mpep 2113, since the reference discloses that the sliding layer can be directly applied as a coating to the pin/axle of the gear the final structure is anticipated).
Regarding claim 2, AT624 discloses that the sliding layer (15) consists of or comprises a material selected from a group comprising consisting of aluminum base alloys, bismuth base alloys, silver base alloys, and copper base alloys (see bottom of page 4 in attached translation, paragraph beginning with “preferably”).
Regarding claim 3, AT624 discloses that a polymer-based running-in layer is arranged on the sliding layer (see bottom of page 4, paragraph beginning with “There is also”).
Regarding claim 4, AT624 discloses that two sliding layers (at 15 in figure 2 on the left hand side, same coating is applied in the region of 16 on the right side) arranged at an axial distance from one another are sprayed [product-by-process] onto the axle (8, see attached translation page 5, paragraph beginning with “However”) by means of a thermal spaying method (product-by-process).
Regarding claim 5, AT624 discloses that hard particles and/or soft phase particles are embedded in the sliding layer (see bottom of page 4, paragraph beginning with “There is also”).
Regarding claim 6, AT624 discloses that the hard particles are selected from a group comprising consisting of metal oxides, metal nitrides, metal carbides, metal borides, and metal silicides (see page 6, paragraph beginning with “preference”, disclosing the hard particles as oxides, nitrides or carbides) and/or that wherein the soft phase particles are selected from a group comprising consisting of graphite, hexagonal BN, and metal sulphides sulfides.
Regarding claim 7, AT624 discloses a wind turbine having a rotor and a generator, wherein a wind turbine gearbox, in particular a planetary gearbox, which is operatively connected to the rotor and the generator is arranged between the rotor (5) and the generator (see page 2 of the translation, first paragraph in the “Description” section which discloses a wind turbine, rotor and generator with the gearing transmission [gearbox] being between the rotor and generator), wherein the wind turbine gearbox is designed according to claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over  AT 509624 (AT624), in view of Tucker, USP 3,941,903.
Regarding claims 8 and 10, AT624 discloses an axle (8) for a wind turbine gearbox, in order to make the final product the axle (8) has been provided and the axle has been coated directly with a sliding layer (15, see attached translation page 5, paragraph beginning with “However” which states bearing/sliding layer can be made by coating the pin [axle 8] directly).
AT624 does not disclose that in producing the axle the coating is specifically applied using a thermal spraying method [clm 8], and more specifically a thermal spraying method selected from a group consisting of flame spraying, plasma spraying, cold spraying, and laser spraying [clm 10].
Tucker teaches a method of applying a wear-resistant material, the material being the same general grouping of material disclosed by AT624 and in the instant application, wherein the material is applied using a thermal spraying method and more specifically plasma or flame spraying (see columns 1-2 and column 5, lines 2-10).
It would have been obvious to one having ordinary skill in the art at the time of effective filing to modify AT624 and apply the coating using any previously known application technique, including thermal spraying and more specifically plasma or flame spraying, as taught by Tucker, since using a known technique to apply the same type of coating (again AT624 and Tucker disclose the same type of material composition as that disclosed in the instant application) provides the same predictable result of forming the coating on another member.  Substituting the generic methodology of coating in AT624 for a specific coating method that does the same thing and provides the same final result is not inventive but is rather a matter of substituting one known methodology for another which is within the level of ordinary skill in the art.
Regarding claim 9, AT624 in view of Tucker discloses that a spraying material in which hard particles and/or soft phase particles are contained is used, wherein the hard particles and the soft phase particles are kept in the solid form during spraying on (AT624 and Tucker both disclose the presence of hard particles in the material composition, (see bottom of page 4, paragraph beginning with “There is also” in AT624 and column 2, lines 3-14 and column 3, line 32-column 4, line 2 of Tucker, the hard particles remain intact during spraying as they are ultimately suspended in the matrix material (base material), the disclosure of Tucker is also the same group of material applied using the same specific method defined by claim 10, these specific methods would operate the same leaving the hard particles intact).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES PILKINGTON whose telephone number is (571)272-5052. The examiner can normally be reached Monday through Friday 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES PILKINGTON/Primary Examiner, Art Unit 3656